Citation Nr: 1631523	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-22 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to February 10, 2010,  and a rating in excess of 40 percent from February 10, 2010, for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbosacral spine in.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from February 2009 and April 2010 rating decisions.

In the February 2009 decision, the RO, inter alia, granted an increased rating of 20 percent, but no higher, for service-connected DDD and DJD of the lumbosacral spine with L5 radiculopathy.  In May 2009, the Veteran filed a notice of disagreement (NOD).  In an April 2010 rating decision, the RO increased the assigned rating to 40 percent, effective February 10, 2010.  In April 2010, the RO issued a statement of the case (SOC) which, inter alia, addressed the issue of entitlement to an increased rating for DDD and DJD of the lumbosacral spine in excess of 20 percent prior to February 10, 2010 and 40 percent from February 10, 2010.  The Veteran, through his representative filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in June 2010.

In the April 2010 rating decision, the RO, inter alia, denied the Veteran's claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  The Veteran filed a NOD in October 2010.  In an October 2011 SOC, the RO, inter alia, denied the TDIU claim.  The Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans Appeals) in October 2011.

In May 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the Las Vegas, Nevada satellite office of the Reno RO; a transcript of the hearing has been associated with the claims file.  During the  hearing, the Veteran submitted additional evidence directly to the Board.  At that time, he expressly waived local consideration of this evidence; this waiver is documented in the Board hearing transcript.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2015).

As regards the characterization of the appeal, the Board recognizes that, in the February 2009 rating decision, the RO adjudicated the issue of entitlement to an increased rating for DDD and DJD of the lumbosacral spine with L5 radiculopathy.  Throughout the course of the appeal, the Veteran has sought separate ratings for the neurological symptoms in his bilateral legs.  See, e.g., the Veteran's notice of disagreement (NOD) dated May 2009 and VA Form 9 dated June 2010.  Based upon a VA medical opinion obtained in July 2015, a September 2015 rating decision granted service connection for peripheral neuropathy of the right and left lower extremities with separate 20 percent ratings assigned to each.  The rating decision also severed service connection for L5 radiculopathy, effective November 19, 2008.  The Veteran has not expressed disagreement with this rating decision.  As such, the Board has rephrased the increased rating issue accordingly.

As for the matter of representation, the record reflects that the Veteran was previously represented by private attorney Kristina Vasold, (s reflected in a VA Form 21-22a, Appointment of Individual as Claimant's Representative, dated in December 2011;  Disabled American Veterans (as indicated by a subsequent VA Form 21-22a, Appointment of Veterans Service Organization as Claimant's Representative);  and Florida Department of Veterans Affairs, as reflected in a VA Form 21-22 dated in September 2015.  Most recently, in November 2015, the Veteran executed a new VA Form 21-22  again naming DAV as his representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2015).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the claims on appeal is warranted.

The Veteran was last afforded a VA examination for evaluation of his service-connected DDD and DJD of the lumbosacral spine in July 2015.  At that time, the examiner reported that she could not conduct range of motion testing because "Veteran reports he cannot do any of the movements that were asked of him due to pain."  The examiner further indicated that the Veteran did not have ankylosis of the lumbosacral spine.

In statements dated in  July 2015 and August 2015, the Veteran has disagreed with the report of the July 2015 VA examination.  Specifically, he stated that he did attempt to participate in the range of motion testing, but his movements were so limited by pain that they were slight.  He indicated, "[y]our report led me to believe I did not complete the exam or was unable due to pain alone.  I would like it stated that I did try to complete it but was unable to due to pain and mobility issues."  He additionally reported that "I feel like I am locked in an upright position."  Accordingly, the Veteran appears to be asserting that he has ankylosis of the lumbosacral spine.  To this end, the record contains a February 2010 letter from Dr. D.T., who reported that the Veteran's forward flexion was "extremely limited," and a VA treatment record dated February 2010, which noted that the Veteran "[c]an't flex spine."

Given all the above, the Board finds that further examination to obtain current findings to address the severity of the Veteran's DDD and DJD of the lumbosacral spine is warranted.  To this end, the examiner should attempt to reconcile the Veteran's assertions of severely limited flexion of the lumbar spine with prior examination findings that he does not have ankylosis.

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of his increased rating claim.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination(s)-sent to her by the pertinent medical facility.

With regard to the TDIU claim, the Veteran has repeatedly asserted entitlement to a TDIU based primarily on his lumbosacral spine disability.  See, e.g., the VA Form 21-8940 (Veterans' Application for Increased Compensation Based on Unemployability) dated July 2009.  As the AOJ's development of the lumbosacral spine disability claim may impact the issue of entitlement to a TDIU, these matters are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Moreover, although the Veteran fails to meet the criteria for a schedular TDIU, there is medical evidence of record suggesting that he may be unemployable due to the collective functional effects of his service-connected disabilities.  See, e.g., the May 2011 letter from Dr. D.T. and the October 2013 VA examination report.  As such, in October 2015, the RO referred the Veteran's TDIU claim to the Director of Compensation Service for extra-schedular consideration.  In a December 2015 Administrative Review memorandum, the Director of Compensation Service concluded that entitlement to a TDIU on an extra-schedular basis had not been established.  Notably, however, the Veteran recently submitted an April 2016 letter from Dr. K.L., who reported that the Veteran's "mobility, incapacitating episodes, pain and concentration issues due to his lower back, neuropathy and radiculopathy make any employment impossible as detailed in a functional capacity report."

In consideration of this new evidence of record, the Board finds that, on remand, the claims for increased rating and for a TDIU must again be referred to the VA's Director of Compensation Service for extra-schedular consideration, pursuant to 38 C.F.R. §§ 3.321(b) and 4.16(b), respectively.

Prior to undertaking actions responsive to the above, to ensure that all due process requirements are met, and the record is complete with respect to both claims, the AOJ should obtain and associate with the claims file all outstanding, pertinent records, to include VA treatment records dated since September 2015.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  Adjudication of the higher rating claim should include consideration of whether staged ratings of the disabilities-assignment of different ratings for distinct periods of time, based on the facts found- pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate. 


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since September 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA spine examination, for evaluation of his service-connected DDD and DJD of the lumbosacral spine by an appropriate medical professional.

The contents of the entire, electronic claims file (in VBMS and Virtual VA) to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing.  

The examiner should render specific findings as whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.   In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.  In doing so, the examiner should attempt to reconcile the prior finding that he does not have ankylosis with the Veteran's July 2015 and August 2015 statements as to severely limited mobility of the lumbar spine to include being "locked in an upright position," as well as the February 2010 letter from Dr. D.T. and February 2010 VA treatment record, described above.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  Refer to the Under Secretary for Benefits or the Director of Compensation Service for a determination as to whether the Veteran is entitled to the assignment of an extra-schedular rating for his DDD and DJD of the lumbosacral spine, pursuant to 38 C.F.R. § 3.321(b) and/or an extra-schedular TDIU, pursuant to 38 C.F.R. § 4.16(b), based consideration of the combined functional effects of all his service-connected disabilities.   In doing so, include a full statement of all factors having a bearing on the issues, to include the recently submitted April 2016 statement from Dr. K.L., as referenced above, should be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal .

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increased rating, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicating each claim  in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority (to include, with respect to the higher rating claim, consideration of whether staged rating, pursuant to Hart (cited above) is appropriate). 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

